Citation Nr: 0820367	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In an October 2006 statement, the veteran's representative 
indicated that the veteran wished to claim entitlement to an 
increased evaluation for post-traumatic stress disorder, and 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability.  Review of the 
claims file reveals that these issues have not yet been 
addressed.  Accordingly, they are referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  The veteran's service medical records show that the 
veteran had no right ear hearing loss in January 1964, prior 
to service entrance, but did have left ear hearing loss at 
that time.

2.  The veteran has a current diagnosis of right ear hearing 
loss.

3.  The evidence of record does not relate the veteran's 
right ear hearing loss to his military service.

4.  The medical evidence of record does not show that the 
veteran's preexisting left ear hearing loss was aggravated by 
service.


CONCLUSION OF LAW

Neither right ear hearing loss nor left ear hearing loss was 
incurred in or aggravated by active military service, and 
sensorineural hearing loss in either ear cannot be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim on the merits, letters 
dated in September 2005 and April 2006 satisfied the duty to 
notify provisions with respect to the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by letters dated in May 2007.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted (as Peake v. Sanders), ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in May 2006, for 
which a clarifying opinion was sought in August 2006, and an 
additional examination was conducted in August 2007.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran's service entrance examination 
indicated that the veteran had preexisting left ear hearing 
loss, but no preexisting right ear hearing loss.  Thus, 
separate discussion of each ear with respect to whether the 
veteran's current hearing loss is related to his military 
service is required. 

Right Ear

The veteran's service medical records show that the veteran's 
January 1964 preinduction physical showed no evidence of 
right ear hearing loss.  The veteran's service separation 
examination, while indicating that he experienced earaches, 
noted no evidence of right ear hearing loss, and there is no 
postservice evidence of record, dated within one year of the 
veteran's service separation, that shows right ear hearing 
loss that manifested to a compensable degree.  Nevertheless, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran is currently diagnosed with bilateral hearing 
loss.  Right ear hearing loss was not shown at the time of 
the May 1989 rating decision.  Beginning in 2002, a diagnosis 
of right hearing loss (within the diagnosed bilateral hearing 
loss) is continued in the veteran's VA outpatient treatment 
records.  In those records, the veteran reported that he 
continued to experience bilateral hearing loss, but had no 
complaints regarding same.  Bilateral hearing loss was also 
diagnosed on VA examination in May 2006 and August 2007.

Despite evidence of a current disorder, the evidence of 
record does not show that the veteran's right ear hearing 
loss is related to service.  Initially, an April 2004 
statement from a VA nurse practitioner indicated that the 
veteran's hearing loss was directly related to the veteran's 
exposure to artillery equipment in service.  However, this 
statement did not indicate any type of rationale, nor 
consider the veteran's postservice employment as a fireman 
for more than 20 years subsequent to service.  For this 
reason, the VA nurse practitioner's opinion can not be 
considered competent evidence.  

In August 2006, a VA examiner indicated that the evidence did 
not support a finding that the veteran's right ear hearing 
loss was related to his military service.  Specifically, the 
examiner indicated that while the veteran reported having had 
hearing aids for the last 30 years, there was no objective 
documentation in the record that the veteran had right ear 
hearing loss prior to 2002.  Moreover, the attempt to obtain 
current levels of hearing acuity was, according to the 
examiner, "non-organic," meaning that the veteran 
intentionally misrepresented his hearing loss during the 
testing.  Ultimately, the examiner concluded that to provide 
an opinion as to whether the veteran's military acoustic 
trauma was at least in part the cause of his hearing loss 
would be impossible without accurate test results.  For this 
reason, the August 2006 VA opinion is essentially non-
evidence, and is thus also not competent evidence.  See 38 
C.F.R. § 3.102 (2007); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Following the May 2007 Remand in this case, an additional VA 
audio examination was conducted in August 2007.  At that 
time, the veteran stated that he was exposed to noise from 
artillery, but experienced no significant postservice noise 
exposure; the examiner noted that the veteran worked as a 
firefighter for more than 30 years.  After obtaining the 
hearing acuity results, the examiner recorded that the 
veteran had mild to severe sensorineural hearing loss in the 
right ear, and that the results were considered reliable and 
consistent.  After considering the evidence of record, the 
examiner concluded that the veteran's right ear hearing loss 
was not related to his military service.  In support of his 
opinion, the examiner indicated that the veteran had no 
evidence of hearing loss on service entrance or on service 
separation.  The examiner also pointed out that the veteran 
testified during his June 2005 Board hearing that a hearing 
test given prior to his beginning work as a firefighter 
showed no hearing loss.  Thus, the examiner concluded that 
the veteran's right ear hearing loss was not likely related 
to his military service.  

Although opinions other than that of the August 2007 VA 
examiner exist in the record, as discussed above, none carry 
the probative weight of the most recent examination, as it 
was based on accurate test results and considered the 
veteran's entire objective medical history, to include both 
inservice and postservice noise exposure.  Absent an 
objective, competent medical opinion relating the veteran's 
right ear hearing loss to his military service, service 
connection for right ear hearing loss is not warranted.

Because the evidence of record does not relate the veteran's 
right ear hearing loss to his military service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In this case, the veteran's January 1964 
preinduction examination noted that he had preexisting left 
ear hearing loss.  Specifically, the puretone decibel loss 
was noted to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
15
10
15
45

Thus, the question for consideration with respect to the 
veteran's left ear hearing loss is whether it was aggravated 
by his military service.  To that end, the veteran indicated 
on his March 1966 service separation examination report of 
medical history that he experienced earaches.  An 
audiological evaluation conducted at that time showed 
puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
[not 
reported
]
0
LEFT
0
0
0
[not 
reported
]
0

Subsequent to service, an audiological evaluation was 
attempted during the veteran's May 2006 VA audio examination.  
However, the examiner stated that the results were non-
organic, as the puretone decibel results had decreased 
significantly since the 2003 hearing acuity testing, but the 
speech recognition percentages had not.  Thus, the examiner 
concluded, the results were not reliable.

Finally, during the August 2007 VA audiological examination, 
an audio evaluation was conducted; the puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
80
75
LEFT
25
30
65
80
75

Speech recognition percentages, using the Maryland CNC word 
list, were 88 percent in the right ear and 92 percent in the 
left ear.

Based on the results of the August 2007 VA examination, it is 
clear that the veteran continues to have a current diagnosis 
of left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  
However, the evidence does not show that the veteran's 
preexisting left ear hearing loss was aggravated by his 
military service.  In addition to the reasons noted above, 
the April 2004 VA nurse practitioner's statement that the 
veteran's hearing loss was directly related to artillery fire 
in service is inapplicable here because it states that the 
veteran's hearing loss is directly related.  However, in the 
instant case, the only issue is whether the preexisting left 
ear hearing loss was aggravated by service.  Similarly, as 
they did not offer an opinion as to aggravation, the May 2006 
VA examination report and its August 2006 addendum are 
essentially non-evidence.  See 38 C.F.R. § 3.102.

Conversely, the August 2007 VA examiner stated that the 
veteran's left ear hearing loss was only noted as moderate at 
4000 Hertz, but that there was no evidence it had worsened at 
service separation, and that the veteran reported that he did 
not have hearing loss at the time he began work as a 
firefighter in 1968.  Moreover, the examiner noted that 
although the veteran denied postservice noise exposure, he 
also reported a 30 year postservice history of working for 
the fire department.  Thus, the examiner concluded that the 
veteran's preexisting left ear hearing loss was not likely 
aggravated by his military service.  The examiner's opinion 
here is probative, as it is based in review of the objective 
evidence of record, and considers inservice and postservice 
exposure, as well as past and current hearing acuity testing 
results.  No other objective, competent opinion exists in the 
record.  Thus, service connection for left ear hearing loss, 
on the basis that the preexisting left ear hearing loss was 
aggravated by military service, is not warranted.

Because the evidence does not show that the veteran's 
preexisting left ear hearing loss was aggravated by service, 
the preponderance of the evidence is against the veteran's 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


